DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estes (US 2010/0174266 A1) in view of Atlas et al. (US 2012/0123234 A1) and Roy et al. (US 2011/0313390 A1).
With regard to claim 1, Estes teaches an administration system, comprising: a glucose monitoring device adapted to supply data indicative of a user's blood glucose level via wireless communication (Fig. 1 member 54 and 50, [0033]); a portable pump housing that receives a medicinal fluid for dispensation to a user, the pump housing at least partially containing a pump drive system to dispense the medicinal fluid through a flow path to the user (Fig. 2 member 100, [0004], [0030]); and a controller that communicates with the pump drive system to dispense the medicinal fluid from the portable pump housing (Fig. 2 member 200), the controller receiving the data indicative of a user's blood glucose level from the glucose monitoring device via wireless communication ([0033]), wherein the controller is configured to activate a dosage calculator that calculates a dosage value based at least in part on a sensitivity parameter stored in a computer-readable memory device of the controller ([0027], [0075], [0076]), and a target blood glucose value ([0027], [0075], [0076]).
Estes teaches a device substantially as claimed.  Estes teaches suggesting insulin doses based on insulin load, insulin sensitivity and target blood glucose values ([0028], [0038], [0046]) but Estes does not disclose delivering glucagon based on a glucagon sensitivity parameter and an estimate of an amount of insulin already delivered to the user which has not yet acted on the user.  However, Atlas et al. teach delivering both insulin and glucagon and calculating the glucagon based on an insulin and glucagon sensitivity parameter and glucose target level for individualized patient treatment allowing for more accurate delivery and improved glucose regulation than with insulin alone ([0028], [0039]-[0042], [0046]).  Further, Roy et al. teach controlling and delivering glucagon and insulin to a patient and that the controller command may include algorithm based on insulin on board to ensure safe amounts are delivered (Figs. 1 and 10, see at least [0007], [0043], [0045], [0046], [0089], [0090], [0099], [0100], [0103], [0109], [0110]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the controller in Estes to deliver glucagon and to calculate a suggested dosage based on insulin/glucagon sensitivity and considering the target blood glucose value as in Atlas et al. as this allows for individualized and more dynamic treatment and further to calculate the glucagon dosage using insulin on board as Roy et al. teach this is beneficial for maintaining glucose within a target range and delivering safe amounts.  As combined Atlas et al. do not disclose the glucagon sensitivity parameter is based, at least in part, on the amount of glucagon required to alter the users blood glucose level by 1 mg/dL.  However, Estes discloses the insulin sensitivity parameter is based on the amount of insulin required to alter the users blood glucose level by 1 mg/dL ([0079]).  Insulin is used to lower glucose, glucagon is used to increase glucose.  As such it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine glucagon sensitivity in the same manner as insulin sensitivity as taught by Estes as they both are used to control glucose level.
With regard to claim 2, Estes teaches determining a suggested insulin value in response to glucose levels being lower than a threshold ([0036]) and that such data is transmitted via wireless communication ([0033]) but do not disclose suggesting glucagon dosage values in response to glucose levels.  However, Atlas et al. teach suggesting glucagon or insulin dosage based on glucose levels to maintain a target level (see at least [0024], [0028], [0031]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the controller in Estes to calculate a suggested glucagon dosage based on glucose data as in Atlas et al. as this allows for individualized and more dynamic treatment.  Additionally, see at least [0089] of Roy et al. 	
With regard to claim 5, see Estes at least food intake can be used for determining dosage ([0075]) and Atlas et al. disclose various parameters including rate of change may be used in the analysis (at least [0040], [0042], [0096]).  As both Estes and Atlas et al. teach using various parameters for calculating dosage values it would have been obvious to a person having ordinary skill in the art at before the effective filing date of the claimed invention to use such values drawn to food intake or rate of change of glucose levels to calculate glucagon in Estes as Atlas et al. teach this allows for individualized and more dynamic treatment and such parameters are effective for determining dosage.
With regard to claim 6, see Estes [0085] and [0086].
With regard to claim 7, see Estes [0087] and delivering glucagon as combined with Atlas et al.
With regard to claim 8, as combined with Atlas et al., Atlas et al. teach separate insulin and glucagon pumps [0077].
With regard to claims 9 and 13, Estes teaches a method of operating an administration system, comprising: 18 receiving, by a controller of an infusion pump system, glucose information19 indicative of a blood glucose level of a user (see at least [0090]);20 detecting, by the controller of an infusion pump system, that the blood glucose21 level of the user is less than a threshold value stored by the controller of the infusion 22pump system (see at least [0026], [0027], [0091], [0095] uses both upper and lower threshold values); 23 activating a dosage calculator configured to determine a suggested24 dosage according to a function that is at least partially dependent upon (ii) an insulin25 sensitivity parameter stored by the controller of the infusion pump system, (iv)26 the blood glucose level of the user, and (v) a targeted blood glucose level of the user ([0027], [0075], [0076]); 27displaying on a display screen of the infusion pump system the suggested dosage, the blood glucose28 level of the user, and an indication that the rate of change in the blood glucose level in29 increasing or decreasing ([0085] and [0086]).  
Estes teaches suggesting insulin doses based on insulin load, insulin sensitivity and target blood glucose values ([0028], [0038], [0046]) but Estes does not disclose delivering glucagon based on a glucagon sensitivity parameter and an estimate of an amount of insulin already delivered to the user which has not yet acted on the user.  However, Atlas et al. teach delivering both insulin and glucagon and calculating the glucagon based on an insulin and glucagon sensitivity parameter and glucose target level for individualized patient treatment allowing for more accurate delivery and improved glucose regulation than with insulin alone ([0028], [0039]-[0042], [0046]).  Further, Roy et al. teach controlling and delivering glucagon and insulin to a patient and that the controller command may include algorithm based on insulin on board to ensure safe amounts are delivered (Figs. 1 and 10, see at least [0007], [0043], [0045], [0046], [0089], [0090], [0099], [0100], [0103], [0109], [0110]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the controller in Estes to deliver glucagon and to calculate a suggested dosage based on insulin/glucagon sensitivity and considering the target blood glucose value as in Atlas et al. as this allows for individualized and more dynamic treatment and further to calculate the glucagon dosage using insulin on board as Roy et al. teach this is beneficial for maintaining glucose within a target range and delivering safe amounts.  As combined Atlas et al. do not disclose the glucagon sensitivity parameter is based, at least in part, on the amount of glucagon required to alter the users blood glucose level by 1 mg/dL.  However, Estes discloses the insulin sensitivity parameter is based on the amount of insulin required to alter the users blood glucose level by 1 mg/dL ([0079]).  Insulin is used to lower glucose, glucagon is used to increase glucose.  As such it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine glucagon sensitivity in the same manner as insulin sensitivity as taught by Estes as they both are used to control glucose level.
With regard to claims 10 and 11, see Estes [0085]-[0087] as combined with Atlas et al.
With regard to claim 12, as combined with Atlas et al., Atlas et al. teach separate insulin and glucagon pumps [0077].
With regard to claims 14-16, Estes teaches a method of determining a suggested dosage comprising: 17storing, at a portable computing system, a parameter value indicative of a18 sensitivity of a user ([0038]); 19 receiving, by the portable computing system, glucose information indicative of a 20 blood glucose level of the user (see at least [0090]); 21 comparing, by the portable computing system, the blood glucose level of the user 22to threshold level to determine that the blood glucose level of the user is below the23 threshold level (see at least [0026], [0027], [0091], [0095] uses both upper and lower threshold values); 24 in response to determining that the blood glucose level of the user is below the25 threshold level, calculating a suggested dosage for the user using at least the26 parameter value indicative of the sensitivity of the user and a target blood glucose value (see at least [0027], [0075], [0076]); 27 displaying on a display screen the suggested dosage ([0085] and [0086]).  Estes teaches suggesting insulin doses based on insulin load, insulin sensitivity and target blood glucose values ([0028], [0038], [0046]) but Estes does not disclose delivering glucagon based on a glucagon sensitivity parameter and an estimate of an amount of insulin already delivered to the user which has not yet acted on the user.  However, Atlas et al. teach delivering both insulin and glucagon and calculating the glucagon based on an insulin and glucagon sensitivity parameter and glucose target level for individualized patient treatment allowing for more accurate delivery and improved glucose regulation than with insulin alone ([0028], [0039]-[0042], [0046]).  Further, Roy et al. teach controlling and delivering glucagon and insulin to a patient and that the controller command may include algorithm based on insulin on board to ensure safe amounts are delivered (Figs. 1 and 10, see at least [0007], [0043], [0045], [0046], [0089], [0090], [0099], [0100], [0103], [0109], [0110]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the controller in Estes to deliver glucagon and to calculate a suggested dosage based on insulin/glucagon sensitivity and considering the target blood glucose value as in Atlas et al. as this allows for individualized and more dynamic treatment and further to calculate the glucagon dosage using insulin on board as Roy et al. teach this is beneficial for maintaining glucose within a target range and delivering safe amounts.  As combined Atlas et al. do not disclose the glucagon sensitivity parameter is based, at least in part, on the amount of glucagon required to alter the users blood glucose level by 1 mg/dL.  However, Estes discloses the insulin sensitivity parameter is based on the amount of insulin required to alter the users blood glucose level by 1 mg/dL ([0079]).  Insulin is used to lower glucose, glucagon is used to increase glucose.  As such it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine glucagon sensitivity in the same manner as insulin sensitivity as taught by Estes as they both are used to control glucose level.
With regard to claim 17, see Estes [0085]-[0087] as combined with Atlas et al., Atlas et al. teach separate insulin and glucagon pumps [0077].

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783